                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America                      Crim. No. 4:03-cr-00922-TLW-1

       v.
                                                             Order
Keizar Montrell Randall



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018. For the reasons set forth in detail in the

Court’s prior order and the Fourth Circuit’s recent decision in United States v.

Wirsing, 943 F.3d 175 (4th Cir. 2019), the Court concludes that he is eligible for a

reduced sentence under the First Step Act. ECF No. 118. The Court has carefully

considered the additional filings he submitted in response to the Court’s order. See

ECF No. 119.

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” Notably, Wirsing did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See

Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

                                          1
the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) the

instant offense involved him chasing a woman through a parking lot while armed

with a handgun; (2) he was on parole when he committed the instant offense; (3)

application of the First Step Act does not change his Guidelines imprisonment range

because he remains a career offender; (4) he has a prior conviction for possession with

intent to distribute cocaine for which he received a YOA sentence, and upon release,

he was revoked three times; (5) he has prior convictions for crack distribution and

possession with intent to distribute crack, for which he received 12-year sentences;

(6) he would still be a career offender under current law; and (7) he would be in a

criminal history category of VI even without the career offender designation.

      For these reasons, the Court declines to reduce his sentence, and his motion,

ECF No. 117, is therefore DENIED.

      IT IS SO ORDERED.1

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

February 11, 2020
Columbia, South Carolina




1In light of this ruling, the Court terminates as MOOT the remaining outstanding
motion in this case, ECF No. 115.


                                          2
